DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendments submitted on 04/28/2022. It is a final action based on further search and consideration and based on the provided arguments. Wherein claims 1-4,8-12,19 and 21-22 are amended and claims 5-7,13-18 and 20  are canceled.
 
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-9 and 19-22 are  rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann and further in view of Parthasarathy et al. (US 20110313726 A1) (hereinafter Parthasarathy).
Regarding claim 1 Hoffman teaches acquiring an operating condition of the wind turbine facility or the at least one wind turbine (Para[0016], “ creating an operating parameter based on a wind turbine condition that is indicated by a wind turbine condition signal received from a second sensor and representative of a structural load on the wind turbine;”); calculating, by a processor using a physical model (Para [0020], “In one embodiment, processor 215 is programmed to calculate the operating wind speed threshold value (i.e. estimated value) at least in part by applying the continuous function (i.e. physical model) to one or more operating parameters indicating an ambient air temperature and/or an ambient air density.”) or a machine learning model, an estimated value of a physical quantity measurable on the at least one wind turbine and corresponding to the operating condition (Para[0016], “calculating, by a processor, an operating threshold value at least in part by applying a continuous function to the meteorological condition”), the physical model simulating the wind turbine facility or the at least one wind turbine as an estimation target based on physical characteristics thereof,  (Para[0005], “ The device also includes a processor coupled to the memory area and programmed to calculate an operating threshold value at least in part by applying a continuous function to the meteorological parameter. The device further includes a wind turbine control interface configured to control an operation of a wind turbine based at least in part on the calculated operating threshold value.”) 
acquiring an actual value corresponding to the physical quantity  (Para [0015], “, the current wind speed (i.e. actual value. “ Wind speed “is the physical quantity here) may be continuously or periodically monitored”); and determining whether an abnormality is present in the at least one wind turbine by comparing (Fig 5, 520 to 525 presents comparison) the estimated value and the actual value while the at least one wind turbine facility is in operation (Para [0046], “An operation of the wind turbine is adjusted 525 when the operating parameter exceeds (i.e. determining an abnormality) the calculated operating threshold value. For example, adjusting 525 an operation of the wind turbine may include disabling the wind turbine, reducing a power output of the wind turbine, applying a brake to a rotor of the wind turbine, and/or adjusting a blade pitch of the wind turbine (i.e. these all means wind turbine is in operation) . As shown in FIG. 5, method 500 may be performed repeatedly (e.g., continuously, or periodically”.) 
wherein a difference between the estimated value and the actual value is calculated, and the abnormality is determined to be present based on whether the difference between the estimated value and the actual value exceeds a threshold( Fig 5, Para[0012], current wind speed is actual value and operating threshold value is estimated value .When they are finding out “potentially damaging structural load” represents the abnormality . The difference between these two parameter is compared with threshold and thus abnormality detected.)  
	Hoffman is silent with regards to machine learning model  and the machine learning model calculating the estimated value corresponding to the operating condition by repeatedly learning a relationship between the operating condition and the estimated value; 
	Parthasarathy teaches machine learning model (Fig 9, Neural network )  and the machine learning model calculating the estimated value(Para [0049], line 4-6, “When there is an appreciable fault, the associated model estimate (i.e. estimated value) may diverge from the actual sensor reading)  corresponding to the operating condition by repeatedly learning a relationship between the operating condition and the estimated value ( Para[0049] , line 6-8, “In some cases, AMs (i.e. associated model estimate) may be implemented as an auto-associative neural network (AANN)(i.e. machine learning model). It is contemplated that a neural network may be employed as a model of the system that maintains dependencies among parameters (i.e. operating conditions) of interest.”); 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include, machine learning model  and the machine learning model calculating the estimated value corresponding to the operating condition by repeatedly learning a relationship between the operating condition and the estimated value as taught by Parthasarathy in view of Hoffmann for the purpose of using machine learning technique to handle huge amount of data .Therefore, this technique of using machine learning can facilitate intelligent data analysis for fault detection. (Parthasarathy, Para [0003]).
Regarding claim 2 the combination of Hoffman and Parthasarathy teaches the limitation of claim 1.
Hoffman further teaches wherein the estimated value is calculated by inputting the operating condition as an input parameter to a physical model (Para [0020], “In one embodiment, processor 215 is programmed to calculate the operating wind speed threshold value (i.e. estimated value) at least in part by applying the continuous function (i.e. physical model) to one or more operating parameters indicating an ambient air temperature and/or an ambient air density.”)  
Regarding Claim 3 the combination of Hoffmann and Parthasarathy teaches the limitations of claim 1. 	 
	Hoffmann is silent with regards to  wherein the estimated value is calculated by inputting the operating condition as an input parameter to a machine learning model of the wind turbine facility or the at least one wind turbine.  
	Parthasarathy teaches wherein the estimated value (Para [0049], line 4-6, “When there is an appreciable fault, the associated model estimate (i.e. estimated value) may diverge from the actual sensor reading) is calculated by inputting the operating condition as an input parameter to a machine learning model ( Para[0049] , line 6-8, “In some cases, AMs (i.e. associated model estimate) may be implemented as an auto-associative neural network (AANN)(i.e. machine learning model). It is contemplated that a neural network may be employed as a model of the system that maintains dependencies among parameters (i.e. operating conditions) of interest.”) of the wind turbine facility (Fig 9) or the at least one wind turbine.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include, wherein the estimated value is calculated by inputting the operating condition as an input parameter to a machine learning model of the wind turbine facility or the at least one wind turbine  
as taught by Parthasarathy in view of Hoffmann for the purpose of using machine learning technique to handle huge amount of data .Therefore, this technique of using machine learning can facilitate intelligent data analysis for fault detection. (Parthasarathy, Para [0003]).
Regarding claim 4 the combination of Hoffmann and Parthasarathy teaches the limitations of claim 1.
	Hoffmann further teaches wherein the at least one wind turbine includes a plurality of wind turbines (Fig 4) , and  wherein the operating condition is obtained by averaging parameters acquired from each of the plurality of wind turbines (Para[0039], “processor 445 may be programmed to calculate an average meteorological parameter from plurality of meteorological parameters”) .  
Regarding claim 8 the combination of Hoffmann and Parthasarathy teaches the limitations of claim 1.
	Hoffman further teaches wherein the at least one wind turbine includes a plurality of wind turbines (Fig 4), and wherein the method includes a step of identifying one of the plurality of wind turbines having an abnormality by comparison in behavior of the actual value with respect to the operating condition among the plurality of wind turbines.( Fig 5, Para [0012], current wind speed is actual value and operating threshold value is estimated value .When they are finding out “potentially damaging structural load” represents the abnormality. The difference between these two parameter is compared with threshold and thus abnormality detected. Para [0039]-[0042] explains the process for multiple turbines).   

Regarding Claim 9 Hoffmann  the combination of Hoffmann and Parthasarathy teaches the limitations of claim 1.
	Hoffmann is silent with regards to wherein a correlation coefficient between the estimated value and the actual value is obtained for each of the plurality of wind turbines, and one of the plurality of  wind turbine whose correlation coefficient exceeds a threshold is determined to have an abnormality.  
	Parthasarathy teaches wherein a correlation coefficient between the estimated value and the actual value is obtained for each of the plurality of wind turbines, and one of the plurality of  wind turbine whose correlation coefficient exceeds a threshold (Fig 6, element 45, block 53) is determined to have an abnormality (Para [0017], line 8-15, “In some cases, simple scatter plot(s) and/or statistical threshold(s) may be used for comparison across wind turbines. An associative model (i.e. estimated value) that maps a correlation between the performance parameters of the wind turbines in a region may be provided. An anomaly may be detected if there is a break in the expected correlation, as actual performance parameters (i.e. actual value) deviate from the associative model estimate”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include, wherein a correlation coefficient between the estimated value and the actual value is obtained for each of the plurality of wind turbines, and a wind turbine whose correlation coefficient exceeds a threshold is determined to have an abnormality as taught by Parthasarathy in view of Hoffmann for the purpose of better fault prediction. Therefore, this technique of using correlation coefficient can facilitate reduction in false fault prediction (Parthasarathy, Para [0017]).
Regarding claim 19 Hoffman teaches a processor (Para [0005], “a processor coupled to memory”); and a non-transitory memory having stored thereon executable instructions, which when executed, cause the processor to perform (Para [0018], line 1-5): acquiring an operating condition of the wind turbine facility or the at least one wind turbine (Para[0016], “ creating an operating parameter based on a wind turbine condition that is indicated by a wind turbine condition signal received from a second sensor and representative of a structural load on the wind turbine;”); 
Calculating using a physical model (Para [0020], “In one embodiment, processor 215 is programmed to calculate the operating wind speed threshold value (i.e. estimated value) at least in part by applying the continuous function (i.e. physical model) to one or more operating parameters indicating an ambient air temperature and/or an ambient air density.”) or a machine learning model an estimated value of a physical quantity measurable on the at least one wind turbine and corresponding to the operating condition (Para[0016], “calculating, by a processor, an operating threshold value at least in part by applying a continuous function to the meteorological condition”); 
acquiring an actual value corresponding to the physical quantity (Para [0015], “, the current wind speed (i.e. actual value. “ Wind speed “is the physical quantity here) may be continuously or periodically monitored”); and 
determining whether an abnormality is present in the at least one wind turbine by comparing (Fig 5, 520 to 525 presents comparison) the estimated value and the actual value while the at least one wind turbine facility is in operation (Para [0046], “An operation of the wind turbine is adjusted 525 when the operating parameter exceeds (i.e. determining an abnormality) the calculated operating threshold value. For example, adjusting 525 an operation of the wind turbine may include disabling the wind turbine, reducing a power output of the wind turbine, applying a brake to a rotor of the wind turbine, and/or adjusting a blade pitch of the wind turbine (i.e. these all means wind turbine is in operation) . As shown in FIG. 5, method 500 may be performed repeatedly (e.g., continuously, or periodically”.)
wherein a difference between the estimated value and the actual value is calculated, and the abnormality is determined to be present based on whether the difference between the estimated value and the actual value exceeds a threshold( Fig 5, Para[0012], current wind speed is actual value and operating threshold value is estimated value .When they are finding out “potentially damaging structural load” represents the abnormality . The difference between these two parameter is compared with threshold and thus abnormality detected.)  
	Hoffman is silent with regards to machine learning model  and the machine learning model calculating the estimated value corresponding to the operating condition by repeatedly learning a relationship between the operating condition and the estimated value; 
	Parthasarathy teaches machine learning model (Fig 9, Neural network )  and the machine learning model calculating the estimated value(Para [0049], line 4-6, “When there is an appreciable fault, the associated model estimate (i.e. estimated value) may diverge from the actual sensor reading)  corresponding to the operating condition by repeatedly learning a relationship between the operating condition and the estimated value ( Para[0049] , line 6-8, “In some cases, AMs (i.e. associated model estimate) may be implemented as an auto-associative neural network (AANN)(i.e. machine learning model). It is contemplated that a neural network may be employed as a model of the system that maintains dependencies among parameters (i.e. operating conditions) of interest.”); 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include, machine learning model  and the machine learning model calculating the estimated value corresponding to the operating condition by repeatedly learning a relationship between the operating condition and the estimated value as taught by Parthasarathy in view of Hoffmann for the purpose of using machine learning technique to handle huge amount of data .Therefore, this technique of using machine learning can facilitate intelligent data analysis for fault detection. (Parthasarathy, Para [0003]).
Regarding claim 21 the combination of Hoffman and Parthasarathy teaches the limitation of claim 1.
Hoffman further teaches further comprising stopping the at least one wind turbine when the abnormality is present ( Para [0012], “A wind turbine is disabled (i.e. stopping) when a current wind speed exceeds the calculated maximum operating wind speed (i.e. abnormal condition).”)
Regarding claim 22 the combination of Hoffman and Parthasarathy teaches the limitation of claim 19.
	Hoffman further teaches wherein the executable instructions, when executed, cause the processor to further perform: stopping the at least one wind turbine when the abnormality is present. (Para[0019] discusses about executable instruction. Para [0012], “A wind turbine is disabled (i.e. stopping) when a current wind speed exceeds the calculated maximum operating wind speed (i.e. abnormal condition).”).

  Claims 10 and 12  are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann as modified by  Parthasarathy as applied to claim 1 in view of Ikeda et al. (US 20150116131 A1) (hereinafter Ikeda).
Regarding Claim 10 the combination of Hoffmann and Parthasarathy teaches the limitations of claim 1. 
	Hoffmann further teaches calculating an abnormality of each of the plurality of wind turbines, based on the operating condition of each of the wind turbines (Para[0046], “An operation of the wind turbine is adjusted 525 when the operating parameter exceeds (i.e. determining an abnormality)  the calculated operating threshold value. For example, adjusting 525 an operation of the wind turbine may include disabling the wind turbine, reducing a power output of the wind turbine, applying a brake to a rotor of the wind turbine, and/or adjusting a blade pitch of the wind turbine (i.e. these all means wind turbine is in operation) . As shown in FIG. 5, method 500 may be performed repeatedly (e.g., continuously, or periodically”.); 
determining whether an abnormality is present in each of the plurality of wind turbines (Fig 5), 
	Hoffmann is silent with regards to calculating an abnormality degree of each of the plurality of wind turbines, based on the operating condition of each of the wind turbines; 
determining whether an abnormality is present in each of the plurality of wind turbines, based on the abnormality degree of each of the wind turbines, and 
if a first of the plurality  of wind turbines is determined to have the abnormality, verifying an abnormality positive determination that the at least one of the plurality of wind turbines has the abnormality, and 
wherein verifying of  the abnormality positive determination includes: 
 acquiring a determination result regarding a second or a third of the plurality of wind turbines based on the abnormality degree, in a predetermined period including a timing of acquiring the operating condition used for calculating the abnormality degree based on which the abnormality positive determination is made, and
 making a  validity determination whether the abnormality positive determination is valid, based on the number of wind turbines that are determined to be abnormal based on the abnormality degree among the one or more other of the plurality of wind turbines.  
Ikeda teaches 
 calculating an abnormality degree (Para [0083], line 9-13, “higher degree of abnormality) based on the operating condition of each of the wind turbines (Para [0082], line 1-10, based on this paragraph the degree of abnormality is measured based on CT and WN. These two parameters are calculated from diagnostic parameter (i.e. operating condition) of the wind turbine ); 
 determining whether an abnormality is present in each of the plurality of wind turbines, based on the abnormality degree of each of the wind turbines (Par a[0083], “For example, where the measurement data exceeds threshold value CT, monitoring terminal 340 displays a sign such as “ATTENTION”, for example, indicating that the corresponding apparatus is in an abnormal condition. “. That means wind turbine in abnormal condition)and 
 if first of the plurality of wind turbines is determined to have an abnormality, verifying an abnormality positive determination that the first of  the plurality of wind turbines has the abnormality (Para [0083] and Para [0084] line 1-8, “Because two levels of threshold values are separately provided as described above, when the measurement data is lower than threshold value CT, a specialist’s judgment is not required. On the other hand, when the measurement data is higher than threshold value WN, the measurement data can be readily classified as requiring a careful judgment (i.e. verifying an abnormality positive determination), and 
wherein verifying of  the abnormality positive determination (Steps showed in step 4, 5 and 6 ) includes: 
acquiring a determination result regarding a second or a third of the plurality of wind turbines based on the abnormality degree, in a predetermined period including a timing of acquiring the operating condition used for calculating the abnormality degree based on which the abnormality positive determination is made (Para [0083], “ Data server 330 determines whether each apparatus of wind turbine 10 is in an abnormal condition or not (i.e. determination results)  by using the below-described diagnostic parameter (i.e. abnormality degree ) in the operation period (i.e. predetermined period) , and using threshold values CT and WN. The result is then displayed on monitoring terminal 340. For example, where the measurement data exceeds threshold value CT, monitoring terminal 340 displays a sign such as “ATTENTION”, for example, indicating that the corresponding apparatus is in an abnormal condition (i.e. abnormality positive determination). Where the measurement data exceeds threshold value WN, monitoring terminal 340 displays a sign such as “WARNING”, for example, indicating that the corresponding apparatus is in a condition with a higher degree (i.e. abnormality degree) of abnormality.
 making a  validity determination whether the abnormality positive determination is valid, based on  a number of plurality of wind turbines that are determined to be abnormal based on the abnormality degree among the second or third of the plurality of the wind turbine  (Para [0084], line 8-12, “When the measurement data falls between threshold value CT and threshold value WN (i.e. the abnormality degree) , a determination as to whether a diagnosis is to be made by a specialist can be made (i.e. a first validity determination) while observing the condition of each apparatus of wind turbine 10”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include teaching  using different levels of abnormality based on operating condition as taught by Ikeda in view  Hoffmann for the purpose of detecting reliable diagnosis and its severity .The technique described by Ikeda is usable for single wind turbine and it does not explicitly teach its application for multiple wind turbine , However it is obvious to apply  this technique as taught by Ikeda for multiple wind turbines as taught by Hoffmann . Therefore, this technique of abnormality degree evaluation will facilitate cheap and easy diagnosis of fault condition. (Ikeda, Para [0007]).
Regarding Claim 12 the combination of Parthasarathy ,Hoffmann and Ikeda teaches the limitations of claim 10. 
	Ikeda further teaches notifying that the abnormality is detected (Fig 6, block S41-“Display diagnostic results”) if the abnormality positive determination is determined (Para [0083] and Para [0084] line 1-8, “Because two levels of threshold values are separately provided as described above, when the measurement data is lower than threshold value CT, a specialist’s judgment is not required. On the other hand, when the measurement data is higher than threshold value WN, the measurement data can be readily classified as requiring a careful judgment (i.e. verifying an abnormality positive determination).
Ikeda does not explicitly teach that the positive determination is valid.
However as according to Para [0083] and [0084] a positive abnormality determination is detected and displayed as showed in Fig 6, it is very obvious for any ordinary skill of art to conclude that this determination is valid. In case of any invalid determination it would not be displayed.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include teaching of notifying that the abnormality is detected if the abnormality positive determination is determined to be valid as taught by Ikeda in view of Hoffmann for the purpose of proper notification of abnormality detection. The technique notification for any valid abnormality will support prompt action and help to avoid unnecessary downtime of the turbine.

Claim 11 is  rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann  as modified by Parthasarathy, Ikeda as applied to claim 10  and further in view of  Graham III et al. ( US 20120143565 A1) (hereinafter Graham).
Regarding claim 11 the combination of Hoffmann, Parthasarathy and Ikeda teaches the method according to claim 10.
	Ikeda further teaches wherein making of  the  validity determination includes determining that the abnormality positive determination (Para [0083] and Para [0084] line 1-8, “Because two levels of threshold values are separately provided as described above, when the measurement data is lower than threshold value CT, a specialist’s judgment is not required. On the other hand, when the measurement data is higher than threshold value WN, the measurement data can be readily classified as requiring a careful judgment (i.e. verifying an abnormality positive determination),
	The combination of Hoffmann and Ikeda is silent with regards to 
 wherein abnormality positive determination is invalid if the number is less than a first verification threshold, and determining that the abnormality positive determination is valid if the number is not less than the first verification threshold.
	Graham teaches wherein abnormality positive determination is invalid if the number is less than a first verification threshold, and determining that the abnormality positive determination is valid if the number is not less than the first verification threshold (Para [0038], “The validation score (i.e. abnormality degree) may indicate the accuracy (i.e. invalid or valid) of the anomaly profile, i.e., the number of false positives. The anomaly profile may be discarded if the validation score exceeds a predetermined value (i.e. threshold). “)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include teaching of determining the abnormality detection’s validity as taught by Graham in view of Hoffmann and Ikeda for the purpose of discarding false positive and false negative data .The technique will further facilitate the robust and reliable abnormality detection process for turbines.

 Response to Arguments
Applicant's arguments filed on 04/28/2022 have been fully considered
With regards to remarks about “Rejections under 35 U.S.C. § 101”
 the arguments are persuasive. The amended claim and applicant’s argument together represents a practical application of determining the abnormality based on the difference between the estimated and actual value . Thus, rejection has been withdrawn.
With regards to “Claim rejection under 35 U.S.C $103” the argument is not persuasive .
Applicant argues – “However, Hoffmann fails to disclose a configuration of calculating the difference between the "current wind speed" and the "operating threshold value". Furthermore, Hoffmann fails to teach or suggest the claimed configuration in which the abnormality is determined to be present based on whether the difference between the estimated value and the actual value exceeds a threshold.”
Examiner respectfully disagree for following reason :

Hoffmann clearly presents in Fig 5 the comparison and threshold assessment process.
Hoffmann further teaches in  Para[0012], current wind speed is actual value and operating threshold value is estimated value .When they are finding out “potentially damaging structural load” represents the abnormality . The difference between these two parameter is compared with threshold and thus abnormality detected.
Thus, it is clear that the prior art teaches the difference and detect abnormality based on threshold.
Applicant argues- “it is clear that Hoffmann fails to teach, suggest or otherwise render obvious the above-noted step recited in amended independent claim 1 of calculating, by a processor using a physical model or a machine learning model, an estimated value of a physical quantity measurable on the at least one wind turbine and corresponding to the operating condition, the physical model simulating the wind turbine facility or the at least one wind turbine as an estimation target based on physical characteristics thereof, and the machine learning model calculating the estimated value corresponding to the operating condition by repeatedly learning a relationship between the operating condition and the estimated value; wherein a difference between the estimated value and the actual value is calculated, and the abnormality is determined to be present based on whether the difference between the estimated value and the actual value exceeds a threshold.”

This argument is similar to the above argument . So same explanation is applicable.
Thus, rejection is maintained. Please review the  “Claim rejections $ 35 U.S.C $103” for detail analysis.
Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Caponetti et al. (US 2015/0322926 A1) - The prior art discusses predicting from temperature forecast from wind turbine control .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached 8:00PM-5PM,CST ,Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AEYSHA . SULTANA
Examiner
Art Unit 2862



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        7/27/2022